Case 1:14-cv-01102-RGA Document 231 Filed 05/19/21 Page 1 of 2 PageID #: 23719




                                IN UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE



 : M2M SOLUTIONS LLC, and
 : BLACKBIRD TECH LLC

                  Plaintiffs,
                                                    C.A. No. 14-1102-RGA
            v.
     SIERRA WIRELESS AMERICA, INC., and
     SIERRA WIRELESS, INC.

                  Defendants.




         Pursuant to the Court's Markman Opinion and Order (D.I. 140, 148) and the Court's
 i
 I

 Opinions and Orders regarding Defendants' Motion for Summary Judgment (D.I. 203,213 &
 !
 214), the Court enters final judglment in favor of Defendants Sierra Wireless America, Inc. and

 Sierra Wireless, Inc., and against Plaintiffs M2M Solutions LLC and Blackbird Tech LLC as

 follows:

         1.      Judgment of invalidity of claims 28 and 30 of the U.S. Pat.ent No. 8,648,717 (the

                 "'717 Patent") on the basis of indefiniteness is entered in favor of Defendants and

                 against Plaintiffs.

         2.      Judgment of invalidity of claims 25-27 of the '717 patent on the basis of collateral

                 estoppel is entered in favor of Defendants and against Plaintiffs.

         3.      Judgment of non-infringement of claims 25-27 of the '717 patent for all accused

                 products on the basis for failure to meet the "exclusive set of numbers" limitation

                 of claim 24 is entered in favor of Defendants and against Plaintiffs.
Case 1:14-cv-01102-RGA Document 231 Filed 05/19/21 Page 2 of 2 PageID #: 23720




        4.     Judgment of non-infringement of claims 25-27 of the '717 patent under the doctrine

               of equivalents is entered in favor of Defendants and against Plaintiffs.

        5.     Defendants' remaining defenses are dismissed without prejudice as moot.

        This is a final judgment and may be appealed if a notice of appeal is filed within 30 days

 bf the date on which this judgment was ordered.
 I



 I




                                                2
